DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: at the end of line 14, the semi-colon should apparently be a colon; in line 23, “disposable means dispenser” should apparently read --a disposable means dispenser--; and in line 25, “suctions” should apparently read --suctioning of--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: in line 6, “forming” should apparently read --forms--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: in line 1, the word “wherein” should apparently be deleted.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: in line 2, “nose” should apparently read --the nose-- and “infant” should apparently read --the infant--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in line 3, “warm mist generating apparatus” should apparently read --a warm mist generating apparatus--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: in line 2, “analyse” should apparently read --analyze--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one device that seals and dispenses the disposable means” and “one or more fastening devices” in claim 1; “a burp mode setting unit” in claim 5; and “a warm mist generating apparatus” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i.	Claim 1 recites the limitation "a nappy casing shell" in line 6.  It is not clear what is meant by the term “nappy.”  Applicant has not defined the term in the specification and the term is not commonly used in the relevant field of art.  The term can be an adjective relating to hair, or can mean having a hairy/fuzzy surface.  The term is also British/Australian slang for diaper.  It is unclear which of these possible definitions is intended; the latter interpretation will be used herein.
ii.	Claim 1 also apparently recites that the nappy casing shell is part of the tray (i.e., “the molded tray comprises a plurality of depressions … and a nappy casing shell,” with appropriate indentations).  It is unclear if this is actually Applicant’s intent, as the specification and pictures do not indicate that the nappy casing shell is a component of the tray.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
iv.	Claim 1 also recites the limitation "the disposable means" in line 12.  However, the claim previously recites a plurality of disposable means, so it is not clear which of the plurality is referred to here.
v.	Claim 1 also recites “an infant cleaning system comprising at least one” vacuum pump, warm mist generator, and compressor in lines 14-21.  It is not clear whether this is intended to mean that the infant cleaning system comprises at least one of these three components (i.e., a vacuum pump and/or a warm mist generator and/or a compressor) or whether it comprises at least one of each component (i.e., at least one vacuum pump and at least one warm mist generator and at least one compressor).
vi.	Claim 1 also recites the limitation "the sensor" in line 15 and line 25.  However, the claim previously recites at least one sensor, so it is not clear which of the possibly multiple sensors is referred to here.
vii.	Claim 1 also recites the limitation “fine bubbles” in line 17.  It is not clear what is meant by the term “fine.”  Applicant does not define the term.  The term could mean that the bubbles are adequate or suitable, that they are nice or fancy, or that they 
viii.	Claim 1 also recites the limitation “disposable means dispenser” in line 23.  It is unclear if this is the same as the previously recited at least one device that seals and dispenses the disposable means, or if it is a separate component.
ix.	Claim 1 also recites the limitation “fine mist or bubbles” in line 27 and line 30.  Again, it is not clear what is meant by the term “fine.”  Applicant does not define the term.  The term could mean that the mist or bubbles are adequate or suitable, that they are nice or fancy, or that they are small (among other reasonable interpretations).  If the latter interpretation is correct, the term “fine” is then a relative term which further renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what size the mist or bubbles must be to be considered “fine.”
x.	Claim 1 also recites the limitation "the caregiver’s chest" in lines 31-32.  There is insufficient antecedent basis for this limitation in the claim.
xi.	Claim 3 recites the limitation "the physiological condition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
s, so it is not clear which of the plurality is referred to here.
xiii.	Claim 4 recites the limitations "the pressure" in line 8 and “the functioning” in line 12.  There is insufficient antecedent basis for these limitations in the claim.
xiv.	Claim 5 recites the limitation “a burp mode setting unit” in line 3.  As detailed supra, this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No device or structure is taught for performing the functions of this limitation.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
xv.	Claim 6 recites the limitation "the monitored heart activity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
xvi.	Claim 10 recites the limitation “warm mist generating apparatus” in line 3.  It is not clear if this is the same as the previously recited warm mist generator, or if it is a separate component.  
As a separate component, it invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as detailed supra.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No device or structure is taught for performing the functions of this limitation.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
xvii.	Claim 10 also recites the limitation "the desired temperature" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

xix.	Claim 12 recites the limitation "the mother’s heart beat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
xx.	Claim 13 recites the limitation "all the components of the said apparatus and system" in line 1.  It is not clear what is meant by this limitation; e.g., which components are included (is the nappy casing shell included?); and also what is meant by the said apparatus and system (e.g., an infant care apparatus is recited, as well as an infant cleaning system; the apparatus includes all the sub-components, including the system, so why “said apparatus and system”).
xxi.	Claim 14 recites the limitation "its comfort" in lines 3-4.  It is not clear what is being referred to by “it”; e.g., is it the infant or the caregiver or the EEG cap?
xxii.	Claims 2-14 are rejected by virtue of their dependence upon at least one rejected base claim.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: it is known in the prior art (see cited references below) to use a diaper-like device to detect urine or feces passed by a user, to suction the urine or feces with a vacuum pump, to clean or wash the user’s skin, and/or to dry the user’s skin, as well as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Perez (U.S. No. 6,238,378 B1), Schneider (U.S. No. 6,007,524), Saitoh (U.S. Pub. No. 2016/0331599 A1), Onoda (U.S. Pub. No. 2016/0101007 A1), Ulert (U.S. Pub. No. 2012/0271259 A1), Suzuki et al. (U.S. Pub. No. 2012/0253303 A1), Huang (U.S. Pub. No. 2012/0233762 A1), Nakamura et al. (U.S. Pub. No. 2011/0308017 A1), Harvie (U.S. Pub. No. 2008/0091153 A1), Panopoulous (U.S. Pub. No. 2004/0220538 A1), Easter (U.S. Pub. No. 2004/0143229 A1), and Kulvi (U.S. No. 4,084,589) each teach diaper-like devices that detect urine or feces passed by a user, suction the urine or feces with a vacuum pump, clean or wash the user’s skin, use disposable means to collect the urine or feces, and/or dry the user’s skin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791